Citation Nr: 0706980	
Decision Date: 03/09/07    Archive Date: 03/20/07	

DOCKET NO.  04-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based upon the 
veteran's need for regular aid and attendance of another 
person or on account of being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had over 15 years of active service at the time 
of his discharge from active service with the Navy in May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VARO in Manila, the Republic of the Philippines, that denied 
entitlement to the benefit sought.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim for special monthly compensation based 
upon the need for regular aid and attendance of another 
person, or on account of being housebound, and has obtained 
and developed all evidence necessary for an equitable 
disposition of the claim.  

2.  The veteran's service-connected disabilities are:  above 
knee amputation on the left, due to chronic osteomyelitis of 
the left tibia, rated as 60 percent disabling from January 
14, 2002; and residuals, bone graft, donor site, left hip, 
rated as 10 percent disabling from May 30, 2000.  A combined 
disability rating of 60 percent has been in effect since 
January 14, 2002.  The veteran is also in receipt of a total 
rating based on individual unemployability by reason of the 
severity of his service-connected disabilities from January 
14, 2002.  He is also in receipt of special monthly 
compensation under the provisions of 38 U.S.C. § 1114 (k) 
(West 2002) and 38 C.F.R. § 3.350 (a) (2006) on account of 
the anatomical loss of one foot from December 14, 2001.  

3.  The veteran is not blind, nor does he have loss of use of 
both or one hand and one foot as a result of his service-
connected disabilities.  He is not shown to be bedridden or 
helpless due to his service-connected disorders.  

4.  The service-connected disabilities are not shown to cause 
the veteran to be unable to care for most of his personal 
daily needs without regular personal assistance from another, 
nor is he shown to be unable to be able to protect himself 
from the hazards and dangers of his daily environment.  

5.  The veteran is not shown to be substantially confined to 
his home or his immediate premises due to his service-
connected disabilities.  Also, he is not shown to have a 
single service-connected disability rated as 100 percent 
disabling.  


CONCLUSION OF LAW

The criteria for special monthly pension due to the need for 
the regular aid and attendance of another person or because 
of being permanently housebound have not been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102-
5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156 (a), 3.159, 3.326 (a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with the claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and 4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to 
all five elements of his service connection claim.  Those 
five elements include: (1) veteran's status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant notice of what information 
and evidence not previously provided, if any, will 
substantiate or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  Id. 
At 486.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the veteran was provided with a letter 
regarding the VCAA in December 2003.  He was told what 
medical evidence was required to support his claim for 
entitlement to a veteran's benefit.  He was also told that VA 
would help him obtain evidence to support his claim.  He was 
further informed that it was his responsibility to make sure 
VA received all requested records that were not in the 
possession of a Federal department or agency.

With respect to the Dingess requirements pertaining to the 
manner in which the RO determines effective dates and 
disability ratings, such information has not been provided to 
him.  Nevertheless, the Board finds this is not required here 
because the claim is being denied and the questions of 
effective dates and disability ratings to be assigned is 
therefore moot.

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim on appeal.  VA has 
obtained copies of all identified treatment records, 
including VA treatment records.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate this claim.  38 U.S.C.A. § 5103A 
(setting forth various Secretary's various duties to 
claimant).  

The veteran was accorded a bones examination by VA in August 
2004.  The report of the examination is thorough in nature 
and adequate for the purpose of deciding the claim.  Further, 
the veteran had the opportunity to provide testimony on his 
own behalf at a hearing before a decision review officer at 
the VARO in November 2004.  A transcript of the hearing 
proceedings is of record.

Based on the foregoing, the Board finds that VA fulfilled its 
duties under the VCAA to notify and to assist the veteran, 
and, thus, no additional assistance or notification is 
required at this time.  

Special Monthly Compensation Based on
Aid and Attendance or by Reason of Being Housebound

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him so helpless as to be 
in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b) (3).

The basic criteria for determining the need for regular aid 
and attendance include the inability of the veteran to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need for adjustment of a any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (not including the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing of the 
back, and so forth), inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352 (a).

VA must consider all the factors in determining eligibility, 
but at least one of the criteria must be present before 
eligibility for special monthly compensation can be 
considered.  See Prejean v. West, 13 Vet. App. 444 (2000); 
Turco v. Brown, 9 Vet. App. 222 (1996).

Currently, the veteran is service connected for above-knee 
amputation on the left, rated as 60 percent disabling and 
residuals of bone graft donor site of the left hip, rated as 
10 percent disabling.  He does not have a single service-
connected disability rated as 100 percent disabling.  

The pertinent evidence of record includes a November 2003 
statement and a January 2004 statement from individuals at a 
private physical medicine and rehabilitation clinic.  A 
physiatrist at that facility stated in January 2004 that 
while the veteran was independent in some aspects of 
activities of daily living, he had difficulty or depended on 
others for ambulation in going to the bank, Post Office, or 
elsewhere by himself, performing household chores, attending 
to the wants of nature, dressing or undressing himself, and 
keeping himself ordinarily clean and presentable.  Reference 
was made to loss of the middle and lower left leg, ankylosis 
of the right knee, and status post above-knee amputation on 
the left, with prosthetic gait training.

Also of record are statements made in December 2003 from 
acquaintances of the veteran.  Their statements are to the 
combined effect that the veteran had someone assist him in 
attending to his daily needs.

The record also includes the report of a VA bones examination 
of the veteran in August 2004.  It was indicated that the 
veteran currently had phantom leg pain.  He complained that 
the pain interfered with his daily activities.  He currently 
used crutches.  With regard to weight bearing, it was noted 
he was able to get up from a chair, but with slight 
difficulty.  He was able to walk four steps with prosthetics.  
Notation was made that he was "a little unstable."  As for 
the effects of the condition on his usual occupation and 
daily activities, it was stated there was interference with 
his daily activities.  He was not able to pull up his pants.  
It was reported he also needed assistance in dressing and 
taking a bath. 

Also of record is an August 2004 statement from the 
physiatrist at the private physical medicine and 
rehabilitation center.  It was noted the veteran had been 
undergoing physical therapy treatment at that facility since 
July 2002 on a home basis program for his above-knee 
amputation on the left, osteomyelitis, and osteomalacia.  It 
was noted the veteran underwent a total hip replacement on 
the left in June 2004.  Therapy treatment since that time 
revealed chief complaints of phantom pain and limb sensation 
on the left, with localized dull aching involving various 
joints.  Notation was also made of muscle weakness of all the 
extremities, poor standing balance intolerance, and 
difficulty in transfer and ambulation.  

Of record is a September 2004 statement from a private 
orthopedist who indicated the veteran underwent total left 
hip replacement in June 2004.  The veteran was described as 
relatively young (55) and it was noted that he was still 
using his limb for ambulation with the use of a fitted 
prosthesis.  The orthopedist noted that fixing the fracture 
would be too late as the injury had occurred more than a 
month since his consultation with him and a vascular necrosis 
of the hip would have likely occurred.  He believed surgery 
was most cost efficient and could be expected to provide the 
veteran with a pain free and mobile hip for the rest of his 
life.  The surgical procedure was described as uneventful and 
without complication.  The veteran was discharged after a few 
days in June 2004 with a clean and dry surgical wound.  The 
physician noted that "he recently called me up to inform me 
that he is now using his leg prosthesis again and has no hip 
pain."  

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran's service-connected disabilities 
alone do not render the veteran so helpless as to require the 
regular aid and attendance of another person.  His well-
intentioned belief that his current need for aid and 
attendance benefits is caused by his service-connected 
disabilities is not probative.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence must demonstrate that the claim is 
plausible.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Mere lay assertions of medical status do not constitute 
competent medical evidence.  Moray v. Brown, 5 Vet. App. 211 
(1993) (lay persons are not competent to offer medical 
opinions).  

While a physiatrist at a private facility stated in early 
2004 that the veteran was essentially incapable of attending 
to his basic daily needs, subsequent medical evidence is to 
the contrary.  The veteran underwent left hip replacement in 
June 2004 and the most recent medical evidence of record is a 
September 2004 statement from the treating physician who 
indicated that the surgery was uneventful and without 
complications.  The physician stated that soon after the 
procedure the veteran called him to inform him that he was 
using a prosthesis and was having no hip pain.  Accordingly, 
the Board finds the most recent medical evidence does not 
demonstrate that the service-connected disabilities meet or 
more nearly constitute or approximate the criteria for the 
need for regular aid and attendance of others, or for 
housebound status.  A review of the record does not show that 
the veteran is substantially confined to his home or his 
immediate premises due solely to his service-connected 
disabilities.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for special monthly 
compensation due to the need for the regular aid and 
attendance of another person or based on being permanently 
housebound.

ORDER

Special monthly compensation due to the need for regular aid 
and attendance of another person or at the housebound rate is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


